Hiñes, J.,
concurring specially.  It will be noted from the contents of the will that the testator bequeathed his household and *889kitchen furniture and furnishings to his wife absolutely. He bequeathed and devised to his wife all the rest of his estate, both real and personal, for and during her natural life, except as provided in the fourth item of his will. By this item he devised to his wife and unmarried daughter each a life-estate in his residence in Albany, the life-estate going to his daughter to begin at the death of the wife, and to terminate upon the marriage or death of the daughter. It is further provided that the wife, during her life, if she desires, can sell his residence, without the consent of the daughter or any one else, and that the proceeds of such sale are to be reinvested in real estate in Albany, which is to become subject to the life-estates created in said item. In this item it is provided that after the death of the wife, the residence or the property bought in lieu thereof shall not be sold until the death or marriage of the daughter; and upon her death or marriage, the'residence or the property bought in lieu thereof shall revert to the estate of testator, to be distributed as provided for the remainder of his property under the terms of his will. The testator gives to his executors full power to sell at public or private sale, and without the order of any court, any part or all of his estate whenever they think best, but the proceeds- are to be held for the purpose of carrying out the terms of his will. The executors are likewise given power to mortgage any part of his estate, or give security for indebtedness on the same, at any time that they may desire, for the purpose of paying his debts, improving the property, or for the purpose of giving his wife an income, or for the purpose of making advancements as provided by the will. It is further provided that during the life of the wife all deeds, mortgages, notes, and other papers necessary to be signed in carrying out the terms of the will, could be signed by the wife alone, although all the executors might sign if they so desired. The executors are authorized to make advancements to any of his children or representatives of children, provided such advancements do not exceed the proportionate share of such beneficiary in his estate. The will then provides that, at the death of his wife, all his estate is to vest in his heirs, as determined by the laws of Georgia, and the remaining executors are to divide such remainder of his estate, or sell and divide the proceeds, as a majority of his children may so desire, and deliver to each of his heirs his or her proportionate part as determined by the laws of inheritance of this State.
*890Are these remainders vested or contingent? A vested remainder is one limited to a certain person at a certain time, or upon the happening of a necessary event. Civil Code (1910), § 3676. Are these remainders limited to certain persons ? At the death of the wife all the estate of testator is to vest in his heirs, as determined by the laws of Georgia. At that time the remaining executors are to divide the estate of testator then remaining, or sell it and divide the proceeds, as a majority of the children may desire, and deliver to each of the heirs his or her proportionate part as determined by the laws of distribution in this State. The persons who are to take in. remainder are the heirs at law of testator, as determined by the laws of Georgia. When the testator died his heirs at law became certain. He left children. They were his heirs at law. So the persons who are to take the remainders are certain. They are likewise to vest in possession at a certain time, or upon the happening of a necessary event, that is, the death of the wife. So the persons to take in this case were certain and ascertained at the time of testator’s death. The event on the happening of which they were to vest was a necessary one. The uncertainty as to the mere quantum of property that was to vest did not make the remainders contingent. They were subject to be divested, in whole or in part, by the executor’s sale or disposition of the whole' or some part of the property left by testator. This contingency, however, did not deprive the remainders of their character of being vested. Where remainders are subject to be divested, in whole or in part, by the disposition of the whole or some part of the property left by the testator, this contingency does llot deprive the remainder of its character as vested. Melton v. Camp, 121 Ga. 693 (49 S. E. 690); Cochran v. Groover, 156 Ga. 323, 332 (118 S. E. 865). There is a distinction between the uncertainty which makes a remainder contingent and the uncertainty of the estate ever taking effect in possession, which is incidental to even a vested remainder. In a vested remainder the time of possession and the enjoyment being deferred, there is always an uncertainty as to whether the estate will ever be enjoyed in possession. 23 R. C. L. 500, § 33. So where an estate was given to one for life, with remainder to another, if living, the remainder-man took a vested remainder subject to be divested upon dying before the life tenant. McDonald v. Taylor, 107 Ga. 43 (32 S. E. *891879). A vested remainder may be absolutely or defeasibly vested. Such a remainder has, until the contingency happens, all the incidents of indefeasible interests; and if the contingency never happens, the estate becomes absolute. Gaboury v. McGovern, 74 Ga. 133; Sumpter v. Carter, 115 Ga. 893 (42 S. E. 324, 60 L. R. A. 274). The provision of the will that at the death of testator’s wife all his estate is to vest in his heirs refers to the vesting of remainders in possession, and not to the vesting of title to the remainder estates. The case of Darnell v. Barton, 75 Ga. 377, is clearly distinguishable from the case át bar. In that case the persons who were to take were uncertain. The will in that case gave to the wife an estate for life, and at her death directed that the remainder of testator’s property should be sold by the executors and be equally divided among his children; and in the event that any of his children should die prior to the death of the life-tenant, leaving child or children, then such child or children should stand in the place of its or their deceased parent and “heir a child’s part.” The persons who would take under the will in that case depended upon the happening of an uncertain event, the death of a child without child or children during the life of the life-tenant. What was said in that case as to the uncertainty as to the quantum of the estate which would vest in possession in the remaindermen, as a factor bearing upon the classification of the remainders, was entirely beside the question decided. The law favors the vesting of remainders in all eases of doubt. Applying these principles, I am of the opinion that the remainders are vested and not contingent, and that the court below erred in holding that these remainders are contingent.
The will gives full power to his executors to sell at public or private sale, and without any order of court, any part or all of his estate, whenever they think best, but the proceeds are to be held for the purpose of carrying out the terms of his will. The executors are likewise empowered to mortgage any part of his.estate, or to give security for indebtedness on the same, at any time they may desire, for the purpose of paying debts, improving the property, for the purpose of giving his wife an income, or for' the purpose of making advancements as provided by the will. Under the will the wife alone can sign all deeds, mortgages, notes, and other papers necessary to be signed in carrying out the terms of *892the will, and the signatures of all of the executors are not required to make such instrument valid. It expressly declares that the signature of the wife shall be sufficient. As the wife alone qualified as executrix, she as sole executrix can sell, mortgage, or dispose of any part of testator’s estate for the purposes mentioned in the will. She can sell or encumber the property for the purposes of her support, for paying debts of the testator, for improving his property, or for making advancements to the children of testator, provided .such advancements do not exceed the proportionate part of the estate to which such child is entitled under the will. The petition does not allege that the executrix is selling this timber or the storehouse for any purposes other than those for which she is authorized by the will to sell. This not appearing, we do not think that the petition makes a case for enjoining the executrix from selling this timber or storehouse, upon the ground that the plaintiff has a vested remainder in the property of the testator. Under the will she clearly has the right to sell any or all of the estate for the purposes named in the will; and she should not be enjoined from so doing, unless she is exercising the power of sale unreasonably and in an arbitrary manner calculated to injure the estate..
The petition was brought by one of the remaindermen, to enjoin the executrix from selling a storehouse and the timber on a tract of land belonging to the estate of testator. The petitioner alleges that the sale of said timber will practically denude the estate of all timber, and render it difficult to obtain tenants to work the lands of the estate; and that the freehold estate will be damaged by the sale of said timber. Do these allegations make a case of the unreasonable exercise by the executrix of the power of sale conferred upon her by the will of the husband ? The petition certainly makes no such case, so far as the storehouse is concerned. Does it make such a case as to the timber? We do not think so. The fact that it will be difficult to rent the lands after the timber is sold does not in and of itself constitute an unreasonable exercise of the power of sale vested in the executors. The allegation that the freehold estate will be damaged by the sale of the timber does not make a case of an unreasonable exercise of the power of sale. How and in what manner it will be damaged is not stated. The land may be worth less without the timber than with the timber, *893and any sale of the timber may lessen the value of the freehold; but the broad power given the executrix to sell any part or all of the estate of the testator authorizes her to sell any part or all thereof. She can sell the land and timber together, or she can sell the timber alone, for the purposes stated in the will. So we are of the opinion that the petition does not make a case showing an unreasonable exercise of the power of sale.
So, while I think that the trial judge erred in holding that these remainders were contingent remainders, and while I am of the opinion that they are vested remainders subject to be divested by a sale of any or all of the property of the testator under the broad power vested in his executrix, I do not think that the petition makes a case authorizing the.grant of an injunction to restrain the executrix from selling the storehouse or this timber. This being the relief sought by petitioner, I do not think that he makes a case entitling him to such relief, as he does not allege that the executrix is not selling this property for some one or more of the purposes for which she is authorized to sell the same, and as he does not allege facts sufficient to show that the executrix is exercising in an unreasonable and arbitrary manner the broad powers of sale given her under the will. So I concur in the judgment in this case, but I can not agree that the remainders are contingent.
Mr. Justice Atkinson concurs in the above views.